Case 1:18-cv-03874-JRS-MPB Document 1 Filed 12/10/18 Page 1 of 5 PageID #: 1



                   UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF INDIANA
                       INDIANAPOLIS DIVISION

ERNIE CAMPBELL,                        )
                                       )
            Plaintiff,                 )
                                       )
      vs.                              ) CAUSE NO.      1:18-cv-3874
                                       )
CENTER TOWNSHIP                        )
FIRE DEPARTMENT,                       )
                                       )
            Defendant.                 )
                                       )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                I. NATURE OF THE CASE

      1.    Plaintiff, Ernie Campbell (“Campbell”), by counsel, brings this action

against Defendant, Center Township Fire Department (“Defendant”) alleging a

violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq. as amended.

                                     II. PARTIES

      2.    Campbell is a resident of Boone County in the State of Indiana, who at

all times relevant to this action resided within the geographical boundaries of the

Southern District of Indiana.

      3.    Defendant maintains offices and conducts business within the

geographical boundaries of the Southern District of Indiana.

                          III. JURISDICTION AND VENUE

      4.    Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 29 U.S.C. § 216(b).

      5.    Defendant is an “employer” as that term is defined by 29 U.S.C. §
Case 1:18-cv-03874-JRS-MPB Document 1 Filed 12/10/18 Page 2 of 5 PageID #: 2



203(d).

      6.     Campbell was an “employee” as that term is defined by 29 U.S.C. §

203(e)(1).

      7.     A substantial part of the events, transactions, and occurrences

relevant to this lawsuit arose within the geographical environs of the Southern

District of Indiana; thus, venue is proper in this Court.

                             IV. FACTUAL ALLEGATIONS

      8.     Campbell began working for the Defendant in or around 1989. He

served as Chief from 2008 to 2010. Since January 5, 2011, he has served as a

regular firefighter.

      9.     Campbell was a non-exempt employee. Defendant elected to pay its

non-exempt employees compensatory time in lieu of overtime.

      10.    In early July 2018, Campbell sought to utilize his accumulated

compensatory time and put his name down on the schedule to be off on July 13,

2018. However, Defendant put restrictions on Campbell’s ability to be off that

prevented him from utilizing his compensatory time.

      11.    Campbell’s requested time off would not have unduly disrupted

Defendant’s operations.

      12.    Given Defendant’s refusal to allow Campbell to utilize his

compensatory time, Campbell requested that Defendant pay him his accumulated

overtime, which at the time was more than 330 hours.



                                          -2-
Case 1:18-cv-03874-JRS-MPB Document 1 Filed 12/10/18 Page 3 of 5 PageID #: 3



      13.      On or about July 31, 2018, Defendant terminated Campbell’s

employment because he had complained about it not properly allowing him to use

his compensatory time.

                                V. CAUSES OF ACTION

      14.      Campbell hereby incorporates paragraphs one (1) through thirteen (13)

of his complaint as if the same were set forth at length herein.

      15.      Defendant retaliated against Campbell by discriminating against him

for having complained about its refusal to allow him to use his accumulated

compensatory time and request to be paid his overtime.

      16.      Defendant’s actions violated the Fair Labor Standards Act, 29 U.S.C.

§201 et seq.

      17.      Defendant’s actions were intentional, malicious, and done with

reckless disregard for Campbell’s legally protected rights.

      18.      Campbell has suffered damages as a result of Defendant’s conduct.

                                VI. REQUESTED RELIEF

      WHEREFORE, Plaintiff, Ernie Campbell, respectfully requests that this

Court enter judgment in his favor and award him the following relief:

      1.       Reinstate Campbell to the position, salary, and seniority level he would

have enjoyed but for Defendant’s unlawful actions; and/or payment to Campbell of

front pay in lieu thereof;

      2.       All wages, benefits, compensation, and other monetary loss suffered as

a result of Defendant’s unlawful actions;

                                            -3-
Case 1:18-cv-03874-JRS-MPB Document 1 Filed 12/10/18 Page 4 of 5 PageID #: 4



      3.    Compensation for any and all other damages suffered as a consequence

of Defendant’s unlawful actions;

      4.    Liquidated damages;

      5.    Compensatory damages;

      7.    Punitive damages;

      8.     All costs and attorney’s fees incurred as a result of bringing this action;

      9.    Pre- and post-judgment interest on all sums recoverable; and

      10.   All other legal and/or equitable relief this Court sees fit to grant.

                                        Respectfully submitted,

                                        BIESECKER DUTKANYCH & MACER, LLC

                                        By: /s/ Andrew Dutkanych III
                                        Andrew Dutkanych III, Atty. No. 23551-49
                                        411 Main Street
                                        Evansville, Indiana 47708
                                        Telephone: (812) 424-1000
                                        Facsimile: (812) 424-1005
                                        Email:       ad@bdlegal.com

                                        Attorneys for Plaintiff, Ernie Campbell


                           DEMAND FOR JURY TRIAL

      Plaintiff, Ernie Campbell, by counsel, requests a trial by jury on all issues

deemed so triable.

                                        Respectfully submitted,

                                        BIESECKER DUTKANYCH & MACER, LLC

                                        By: /s/ Andrew Dutkanych III
                                        Andrew Dutkanych III, Atty. No. 23551-49
                                        411 Main Street
                                          -4-
Case 1:18-cv-03874-JRS-MPB Document 1 Filed 12/10/18 Page 5 of 5 PageID #: 5



                                   Evansville, Indiana 47708
                                   Telephone: (812) 424-1000
                                   Facsimile: (812) 424-1005
                                   Email:       ad@bdlegal.com

                                   Attorneys for Plaintiff, Ernie Campbell




                                     -5-
